department of the treasury internal_revenue_service washington d c date cc dom fs fi p tl-n-1175-99 number release date uilc memorandum for from subject internal_revenue_service national_office field_service_advice deborah a butler assistant chief_counsel field service cc dom fs i r c ' - bad_debt_reserve recapture this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend acquiring parent acquiring subsidiary acquiring subsidiary target parent target subsidiary target parent target subsidiary date date date date date tl-n-1175-99 date year u v w x y z issues whether the i r c ' a adjustment necessitated by a change in accounting_method required as a result of a transaction described in sec_381 is to be taken into account directly by acquiring subsidiarie sec_1 and or whether the adjustment is properly reflected on the final returns of target parent sec_1 and in what tax_year or years is the sec_481 adjustment described above to be taken into account conclusion the amount of the tax increase attributable to the change in accounting_method and to the sec_481 adjustment is computed as if target subsidiarie sec_1 and each had changed its method_of_accounting for its final taxable_year immediately preceding the acquisition however acquiring parent is liable for the tax attributable to the method change and the sec_481 adjustment prop treas reg ' has not been finalized accordingly acquiring parent s reliance on the automatic change in method_of_accounting procedures described in prop_reg ' is misplaced moreover acquiring parent did not obtain permission from the commissioner to change its method_of_accounting and spread the resulting sec_481 adjustment over six years thus acquiring parent must take into account the entire increase in tax attributable to the method change and to the sec_481 adjustment in the year in which the acquisitions occurred which is year facts a acquiring parent s acquisition of target parent on date acquiring parent acquired target parent and its wholly-owned subsidiary target subsidiary a mutual_savings_bank after the acquisition target tl-n-1175-99 subsidiary was merged into acquiring subsidiary a large commercial banking subsidiary of acquiring parent thereafter target parent and its subsidiary ceased to exist as a separate legal entity the merger constituted a reorganization described in sec_368 prior to the merger of target subsidiary into acquiring subsidiary target subsidiary maintained a reserve for bad_debts in accordance with sec_593 acquiring subsidiary used the specific_charge-off_method of accounting for bad_debts pursuant to sec_166 target parent filed a final consolidated_return for the taxable_year date through date included with this return was a copy of a form_3115 application_for change in accounting_method filed by target subsidiary in date for its year taxable_year target subsidiary filed the form_3115 requesting permission to change its method_of_accounting for bad_debts from the reserve_method under sec_593 to the specific_charge-off_method under sec_166 in a statement attached to the form_3115 target subsidiary proposed to take the net sec_481 adjustment into account over six years pursuant to revproc_92_20 1992_1_cb_685 on the form_3115 target subsidiary indicated that for the year_of_change target subsidiary had either entered into or contemplated entering into a transaction to which sec_381 applied form_3115 line 3h the national_office denied target subsidiary s requested method change on its final consolidated_return for the taxable_year ending date target parent reported a net_operating_loss of dollar_figureu in a statement attached to the return target parent stated that target subsidiary included in income a sec_481 adjustment of dollar_figurev which represented an amount equal to one-sixth of target subsidiary s reserve balance acquiring subsidiary filed a form_3115 with acquiring parent s year consolidated_return relating to target subsidiary 1's bad_debt reserves acquiring subsidiary requested an aautomatic change_of target subsidiary 1's method_of_accounting from the reserve_method to the specific_charge-off_method pursuant to prop treas reg ' for the taxable_year date to date in computing target parent s operating_loss_deduction for year acquiring subsidiary reversed out target subsidiary 1's sec_481 bad_debt recapture of dollar_figurev included in target parent s final return this resulted in an adjusted_net_operating_loss deduction attributable to target parent of dollar_figurew rather than dollar_figureu reflected on target parent s final return acquiring subsidiary made this adjustment in response to the service s denial of the form_3115 filed date as a result of acquiring subsidiary s request for the automatic change from the sec_593 reserve_method to the specific_charge-off_method acquiring subsidiary included in income a sec_481 adjustment of dollar_figurev which represented one-sixth of target subsidiary s bad_debt_reserve tl-n-1175-99 examination contends that pursuant to sec_381 the entire sec_481 adjustment of dollar_figurex should be included in target subsidiary 1's taxable_income for purposes of computing the ahypothetical tax under reg ' c -1 c examination further contends that the resulting tax increase should be taken into account by acquiring parent in its year consolidated_return b acquiring parent s acquisition of target on date target parent merged with and into acquiring parent the merger constituted a reorganization described in sec_368 thereafter target subsidiary a wholly-owned subsidiary of target parent was merged into acquiring subsidiary a large commercial banking subsidiary of acquiring parent for all years prior to the merger target subsidiary computed its bad_debt deductions pursuant to the sec_593 bad_debt_reserve method acquiring subsidiary computed its bad_debt deductions using the specific_charge-off_method in sec_166 acquiring subsidiary filed a form_3115 with parent s consolidated_return for the year ended date relating to target subsidiary s bad_debt reserves acquiring subsidiary requested an aautomatic change_of target subsidiary s method_of_accounting from the reserve_method to the specific_charge-off_method pursuant to prop treas reg ' as a result of acquiring subsidiary s request for the automatic change from the sec_593 reserve_method to the specific_charge-off_method acquiring subsidiary included in income a sec_481 adjustment of dollar_figurey which represented one- sixth of the entire sec_481 adjustment of dollar_figurez examination contends that pursuant to sec_381 the entire sec_481 adjustment of dollar_figurez should be included in target subsidiary 2's taxable_income for purposes of computing the ahypothetical tax under reg ' c -1 c examination further contends that the resulting tax increase should be taken into account by acquiring parent in its year consolidated_return law and analysis the reserve_method of accounting set forth in sec_593 is available only to thrift institutions described in sec_593 thus to be eligible to use the sec_593 reserve_method of accounting a taxpayer must be a domestic_building_and_loan_association a mutual_savings_bank or a cooperative_bank without capital stock organized and operated for mutual purposes and without profit the taxpayer also must meet the total asset requirements of sec_7701 pursuant to sec_585 large banks as tl-n-1175-99 defined in sec_585 must use the specific_charge-off_method of accounting for bad_debts sec_381 provides that the acquiring_corporation in a reorganization to which sec_368 applies shall use the method_of_accounting used by the transferor_corporation unless the acquiring_corporation and the transferor used different methods in that instance the acquiring_corporation shall use the method prescribed by regulations reg ' c -1 a ii provides that the acquiring_corporation shall take into account the dollar balances of those accounts of the transferor_corporation which represent reserves in respect of which the transferor has taken a deduction for taxable years ending on or before the date of transfer the amount of the adjustment necessary to reflect a method change the manner in which the reserves are to be taken into account and the tax attributable to such reserves shall be determined and computed under sec_481 subject_to the rules provided in reg ' c -1 c and d see also revrul_85_171 1985_2_cb_148 reg ' c -1 c iii sets forth rules for determining the principal method_of_accounting for bad_debts when the transferor and the acquiring_corporation used different methods reg ' c -1 c provides that when an acquiring_corporation must use a different method_of_accounting for an acquired_business than its transferor did the adjustments necessary to reflect such change and any resulting increase or decrease in tax are determined as if the transferor had initiated a change in method_of_accounting on the date of transfer the increase or decrease in tax shall be taken into account by the acquiring_corporation id in other words a transferor should file its final return using its old method_of_accounting the transferor would then compute a hypothetical tax based on the assumption that it had changed its accounting_method for its final year the acquiring_corporation would then take into account directly the increase or decrease in tax which would be imposed on a the income that would have been reported by the transferor under the new method plus b the sec_481 adjustment that would have resulted had the change actually been made by the transferor see gcm big_number i-279-84 date in this case prior to the reorganizations target subsidiarie sec_1 and maintained bad_debt reserves in accordance with sec_593 acquiring subsidiarie sec_1 and are large commercial banks that are required to use the sec_166 specific_charge-off_method of accounting for bad_debts the merger of target subsidiarie sec_1 and into acquiring subsidiarie sec_1 and respectively are reorganizations described in sec_368 and subject_to sec_381 because acquiring subsidiarie sec_1 and are not permitted to use the sec_593 bad_debt_reserve method a change in method_of_accounting is required pursuant to reg ' c -1 c target subsidiarie sec_1 and are required to recapture an amount equal to their bad_debt_reserve balances and compute tl-n-1175-99 their a adjustment subject_to the rules provided in reg ' c -1 c thereafter the resulting tax increase is taken into account by acquiring parent on its year consolidated_return reg ' c -1 c sec_381 provides that the acquiring_corporation shall take into account the items described in sec_381 as of the close of the day of the transfer accordingly the entire sec_481 adjustment should have been taken into account by acquiring parent on its year consolidated_return in date target subsidiary filed a form_3115 requesting permission to change its method_of_accounting and proposing to take the sec_481 adjustment into account over six years the national_office rejected this request target subsidiary did not file a form_3115 prior to its merger into acquiring subsidiary in short the commissioner did not grant permission to either target subsidiary or target subsidiary to change its method_of_accounting and to spread the resulting sec_481 adjustment over six years furthermore we are unaware of any authority for extending the aspread provisions of revproc_92_20 1992_1_cb_685 to a change without consent accordingly we conclude that acquiring parent must take the entire sec_481 adjustments into account on its year consolidated_return acquiring subsidiarie sec_1 and filed forms with acquiring parent s year consolidated_return relying on prop_reg ' for an automatic change in its method_of_accounting and a six year spread of the sec_481 adjustment see prop_reg ' c iii in the service issued proposed_regulations under sec_593 to provide guidance for thrift institutions that become ineligible to use the sec_593 reserve_method of accounting for bad_debts see prop_reg and the proposed_regulations provide rules for changing from the sec_593 reserve_method of accounting however the proposed_regulations were never finalized and thus have never been in effect prop_reg ' c provides effective date b in general this section and and are effective for taxable years ending after insert date that i sec_30 days after this document is published as a final_regulation in the federal_register prop_reg ' sets forth rules that if effective would provide for an automatic accounting_method change procedure the automatic method change procedure however does not apply to retroactive method changes prop_reg ' a a retroactive method change would be a request to change a method_of_accounting for years prior to the effective date of final regulations under sec_593 to request a retroactive method change a taxpayer must obtain the express consent of the commissioner prop_reg ' c i specifically a taxpayer must file a form tl-n-1175-99 pursuant to the applicable administrative procedures under reg ' e i stating that the institution is requesting retroactive application of and under ' c prop_reg ' c ii parent s reliance on prop_reg ' is misplaced for two reasons first parent improperly relied on a proposed regulation that has not been finalized the tax_court has held aproposed regulations are only preliminary proposals they are not binding on the service or on the court 90_tc_206 see garvey inc v united_states cl_ct aff d 726_f2d_1569 469_us_823 the tax_court has made clear awhile proposed_regulations do constitute a body of informed judgment which courts may draw on for guidance we accord them no more weight than a litigation position 108_tc_100 quoting 98_tc_554 quoting 694_f2d_556 ndollar_figure 9th cir aff g 77_tc_104 similarly in 70_tc_448 the court rejected petitioner s and respondent s reliance on proposed_regulations stating a w e do not rely on prop_reg ' b i as authority since regulations which have not yet been formally adopted carry no more weight than a position advanced on brief by the respondent miller pincite quoting 54_tc_1233 second even if the proposed sec_593 regulations were finalized and made effective at some future date acquiring parent misconstrues the potential application of the proposed_regulations in this case that is if the regulations were effective at some future date the application of the automatic change procedures in prop_reg ' to the year in issue would be a retroactive application of the automatic method change procedures a result prohibited by prop_reg ' a prop_reg a and c make clear that an institution must obtain the express consent of the commissioner to effectuate a retroactive change in method_of_accounting specifically prop_reg ' a provides aexcept in the case of a request for retroactive application under ' c if a former thrift institution complies with this section in changing from the reserve_method of sec_593 the change will be treated as made with the consent of the commissioner thus even assuming for purposes of discussion that the proposed_regulations are finalized the procedures that acquiring parent should have followed for purposes of changing its method_of_accounting for the year in issue are set forth in prop_reg ' not ' see kta-tator inc and mason v commissioner tcmemo_1997_352 court concluded that notwithstanding that proposed_regulations represent only the service s litigation position the taxpayer misconstrued the proposed_regulations under sec_7872 tl-n-1175-99 case development hazards and other considerations we conclude that our litigation hazards are minimal because as discussed above acquiring parent s reliance on prop_reg ' is misplaced if this case proceeds to litigation you may wish to seek further field service assistance please call if you have any further questions by carol p nachman special counsel financial institutions products branch cc
